Case: 20-10467     Document: 00515759883         Page: 1     Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 26, 2021
                                  No. 20-10467
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Adam Delapena,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:16-CR-22-2


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Michael Adam Delapena pleaded guilty, without the benefit of a plea
   agreement, to conspiracy to possess, with intent to distribute, a controlled
   substance, in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B). On
   appeal, he asserts for the first time that his plea was not knowing and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10467      Document: 00515759883            Page: 2    Date Filed: 02/26/2021




                                      No. 20-10467


   voluntary, because, inter alia, he was confused by the magistrate judge’s use
   of a group-plea hearing. Along that line, he also claims his counsel provided
   ineffective assistance.
          Because Delapena did not raise in district court his challenge to his
   plea, review is only for plain error. E.g., United States v. Broussard, 669 F.3d
   537, 546 (5th Cir. 2012). Under that standard, Delapena must show a
   forfeited plain error (clear or obvious error, rather than one subject to
   reasonable dispute) that affected his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he makes that showing, we have the
   discretion to correct the reversible plain error, but generally should do so only
   if it “seriously affect[s] the fairness, integrity or public reputation of judicial
   proceedings”. Id.
          Delapena has not shown the requisite clear or obvious error. See id.
   The record shows his guilty plea was a “voluntary, knowing, and intelligent
   act”. See United States v. Guerra, 94 F.3d 989, 995 (5th Cir. 1996). The
   magistrate judge conducted an extensive plea colloquy during which
   Delapena expressed his desire to plead guilty, acknowledged he was not being
   forced to do so, and admitted to the acts alleged in the indictment and factual
   resume. Delapena did not object to the group-plea hearing and does not point
   to any specific violation of Federal Rule of Criminal Procedure 11 by the
   magistrate judge. See United States v. Salazar-Olivares, 179 F.3d 228, 229–
   30 (5th Cir. 1999). Moreover, he has not demonstrated that, “but for the
   [alleged] error, he would not have entered the plea”. See United States v.
   Dominguez Benitez, 542 U.S. 74, 83 (2004).
          Regarding Delapena’s claim that his plea was invalid due to ineffective
   assistance of counsel, such a claim ordinarily “cannot be resolved on direct
   appeal when the claim has not been raised before the district court since no
   opportunity existed to develop the record on the merits of the allegations”.
   United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal
   quotation marks and citation omitted). (The requisite opportunity was not

                                           2
Case: 20-10467      Document: 00515759883          Page: 3   Date Filed: 02/26/2021




                                    No. 20-10467


   provided by Delapena’s 28 U.S.C. § 2255 motion, including his supporting
   affidavit, for which he was granted an out-of-time appeal.) This is not one of
   those “rare cases” where the record allows our court to fairly evaluate the
   merits of the claim. See United States v. Navejar, 963 F.2d 732, 735 (5th Cir.
   1992) (citation omitted). We therefore decline to consider Delapena’s
   ineffective-assistance claim, without prejudice to his right to seek collateral
   review.
          AFFIRMED.




                                         3